Citation Nr: 0412377	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), from 
October 6, 1998 through April 8, 2002.

2.	Entitlement to an evaluation in excess of 50 percent for 
PTSD, from April 9, 2002. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to October 
1947, and from July 1950 to September 1951.     

In a November 2001 rating decision, the RO granted service 
connection and assigned an initial evaluation of 30 percent 
for PTSD, effective October 6, 1998.  In April 2002, less 
than one year after notification of the November 2001 
decision, the veteran requested an increased evaluation.     

In its June 2002 decision, the RO granted an initial 
evaluation for PTSD of 50 percent, effective April 9, 2002.  
The veteran filed a notice of disagreement (NOD) with the 
June 2002 decision in February 2003.  A statement of the case 
(SOC) was issued in April 2003, and the veteran filed a 
substantive appeal later that month.  In response to the 
veteran's request, the veteran offered testimony during an 
October 2003 hearing before a Decision Review Officer (DRO), 
a transcript of which is of record.  

In April 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to have his appeal advanced on the 
docket.  38 U.S.C.A. § 7107 (West 2002);        38 C.F.R. § 
20.900(c) (2003).

Because the claims on appeal involve a request for higher 
evaluations assigned following the grant of service 
connection, the Board has characterized these claims in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

 
FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

2.	For the period October 6, 1998 through October 31, 2001, 
the veteran experienced symptoms of anxiety and anxiety 
attacks, recurrent nightmares, irritability, and 
restlessness; these symptoms suggest occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.    

3.	Since November 1, 2001, the veteran's condition has been 
manifested, primarily, by anxiety, recurrent nightmares, 
depressed mood, hesitant speech, restricted affect, minimal 
level of abstraction and insight, exaggerated startle 
response, sleep problems, irritability, and avoidance of 
individuals, places, and other stimuli that remind the 
veteran of his service during wartime.  These symptoms 
suggest no more than occupational and social impairment with 
reduced reliability and productivity.     


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation higher than 30 
percent for PTSD, from October 6, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2003).  

2.	Affording the veteran the benefit of the doubt, the 
criteria for an evaluation of 50 percent for PTSD, from 
November 1, 2001, have been met.  38 U.S.C.A.           §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2003).  

3.	The criteria for an evaluation higher than 50 percent for 
PTSD, from   November 1, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the January 2004 supplemental SOC (SSOC), April 2003 
SOC, and the RO's letters of May 2002, April 2001, September 
1999, and August 1999, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with his 
appeal, and the bases for the denial of the claims.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims.  Pursuant to the January 2004 SSOC, April 2003 SOC, 
and the RO's letters of May 2002, April 2001, September 
1999, and August 1999, the veteran and his representative 
also have been afforded various opportunities to present 
evidence and argument in support of the veteran's claims.  
The RO's May 2002 letter in particular requested that the 
veteran provide authorization and information to enable it 
to obtain any outstanding VA or private medical records, as 
well as requested that the veteran submit any evidence in 
his possession, in support of his request for an increased 
evaluation for PTSD.  In the April 2001, September 1999, and 
August 1999 letters, all sent out to the veteran prior to 
the November 2001 RO decision granting service connection 
for PTSD, the RO identified the information which the 
veteran could provide in support of the veteran's then-
pending claim for service connection.  Through these 
letters, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the April 2003 SOC explaining what was needed to 
substantiate the claims,
within a year of the June 2002 rating decision on appeal; 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO specifically notified the veteran 
of the VCAA duties to notify and assist in its May 2002, 
April 2001, September 1999, and August 1999 letters, and the 
veteran stated in response to the May 2002 letter that he 
had received all of his treatment for PTSD at the VA Medical 
Center (VAMC) in Manchester, New Hampshire; the RO 
subsequently obtained records from the Manchester VAMC dated 
from January 1999 to May 2002, and from October 2002 to 
October 2003.  Following the RO's May 2002, April 2001, 
September 1999, and August 1999 letters, the veteran also 
did not identify any additional medical treatment records 
that have not yet been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained treatment records from the Manchester VAMC, and has 
arranged for the veteran to undergo VA examination on 
numerous occasions in connection with the issues on appeal.  
Moreover, as indicated above, the veteran has been given 
various opportunities to submit evidence to support his 
claims, and has submitted statements from himself and from 
other individuals.  The veteran has also provided testimony 
during the October 2003 hearing before the RO.  
Significantly, neither the veteran nor his representative 
has identified any additional sources of medical evidence, 
or otherwise identified any outstanding pertinent evidence 
that has not been obtained.  

Under these circumstances, the Board finds that all duties 
to notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claims 
on appeal.



II.	Background

The veteran filed a claim for service connection for PTSD in 
August 1999.  

Lay statements from the veteran and from friends and family 
members refer to the veteran's anxiety attacks, sleep 
problems, and irritability in social situations.

Treatment records from the Manchester VAMC, dated from 
January 1999 to May 2002, and from October 2002 to October 
2003, document that the veteran has participated on an 
ongoing basis in a group therapy program for Korean War 
veterans.  Through group therapy, the veteran has discussed 
current aspects of his life, in particular any stressful 
occurrences, and has also discussed his experiences during 
his service in wartime.  The Manchester VAMC records also 
document the veteran's ongoing use of medications prescribed 
by VA physicians for controlling anxiety and other symptoms 
related to PTSD.  

Additionally, the Manchester VAMC records include periodic 
mental health assessments over the course of the veteran's 
treatment at Manchester VAMC that document clinical 
impressions of either PTSD, or the possibility of PTSD.  
These assessments refer to some of the veteran's symptoms 
such as anxiety and a history of panic attacks, and in 
general they do not discuss the complete symptomatology or 
overall severity of the veteran's mental condition.  The 
earliest such assessment was provided in November 1999 by a 
VA social worker, and the results of this assessment included 
an impression of PTSD.  
  
On VA examination in October 2000, the veteran reported 
anxiety and "anxiety attacks," nightmares related to his 
wartime service on a longstanding and recurrent basis, 
restlessness, irritability and a "short fuse," and fatigue.  
On mental status examination, the veteran demonstrated no 
obsessive-compulsive behaviors, his speech was free of 
hesitancy, slowness or pressure, his thoughts reflected no 
disturbances in ideation or perception, his mood was anxious 
but did not suggest depression, he was alert with no signs of 
clouding of consciousness and was responsive to his 
environment, and he was appropriately groomed and dressed.  
At the time of the examination, the veteran was working on a 
part-time basis.  The examiner provided a diagnosis of 
generalized anxiety disorder, and assigned a Global 
Functioning Assessment (GAF) of 61.  The examiner further 
noted that the veteran did not meet the criteria under the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) for PTSD.
  
On VA examination again in November 2001, the veteran 
reported that he experienced anxiety and recurrent 
nightmares, and was "nervous all of the time."  The veteran 
stated that his depression on a scale of 0 to 10 was a 5 on 
average, and that his anxiety on the same scale was 1 on 
average, and he also indicated that he avoided news 
broadcasts and other sources of information pertaining to 
violence or war because it reminded him of experiences during 
service.  Objectively, the veteran's speech was hesitant, his 
mood was anxious and depressed, he had a restricted affect 
and a sense of a foreshortened future, his level of 
abstraction and insight was minimal, he exhibited an 
exaggerated startle response, he experienced sleep problems, 
and he had a bad temper.  There was no suicidal ideation, no 
preoccupations or obsessions, the veteran's thought process 
was goal directed, there were no indications of 
depersonalization, derealization, or hallucinations, and the 
veteran's judgment appeared intact enough for management of 
his own finances.  At the time of the examination, the 
veteran was still working on a part-time basis, although he 
had recently lost a previous job position, and the examiner 
also noted that the veteran's mental condition had caused him 
distress in social and occupational functioning for a number 
of years.  The examiner diagnosed PTSD, chronic and moderate, 
and assigned a GAF of 55.  

In its November 2001 rating decision the RO granted service 
connection and assigned an initial 30 percent evaluation for 
PTSD, effective October 6, 1998.

In April 2002, the veteran requested an initial evaluation in 
excess of 30 percent   for PTSD.

The veteran underwent further VA examination in May 2002, 
during which the veteran reported that his depression on a 
scale of 0 to 10 was a 3 or 4 on average, and that his 
anxiety on the same scale was a 2 on average.  The veteran 
stated that he experienced loneliness and depression at 
times, and he mentioned having had suicidal ideation within 
the past year, but no homicidal ideation.  On mental status 
examination, the veteran's speech was hesitant, his mood 
indicated anxiety, depression and occasional irritability, he 
demonstrated hyperactive behavior at times during the 
examination, although his affect was appropriate to what he 
discussed with the examiner, he exhibited a sense of a 
foreshortened future, he had an exaggerated startle response, 
and he was irritable and experienced outbursts of anger.  
There were no preoccupations or obsessions, his thought 
process was goal directed, there were no indications of 
depersonalization, derealization, or hallucinations, his 
level of abstraction and insight remained within normal 
limits, and his judgment appeared intact enough for 
management of his own finances.  The veteran at the time of 
the examination had quit his previous part-time job, and was 
not presently employed; the examiner stated that the 
veteran's irritability and his difficulty in being around 
people had resulted in his inability to work.  The examiner 
diagnosed PTSD, chronic and severe, and assigned a GAF of 50.

In a June 2002 decision, the RO granted an initial 50 percent 
evaluation for PTSD, effective April 9, 2002. 

During the veteran's October 2003 hearing before RO 
personnel, the veteran stated that he received treatment for 
his PTSD from the Manchester VAMC, where he attended group 
therapy once a week and met with a clinical psychologist once 
every three months, and also that he was taking three 
medications for his PTSD.  The veteran stated further that he 
had few hobbies and friends, avoided social occasions, and in 
general experienced anxiety in social situations.  The 
veteran also complained of poor concentration and lack of 
energy, and he stated that he believed that his PTSD was a 
factor in his loss of his two most recent jobs.  

The veteran underwent an additional VA examination later that 
month, at which time he reported that his depression on a 
scale of 0 to 10 was a 2 on average, and that his anxiety was 
a 2 on average.  The examiner noted that the veteran 
continued to have passive suicidal ideation but no homicidal 
ideation, his speech was normal, his mood was both euthymic 
and at appropriate times depressed, and his affect was 
appropriate.  There were no preoccupations or obsessions, the 
veteran's thought process was logical and goal directed, 
there were no indications of depersonalization, 
derealization, or hallucinations, and his level of 
abstraction and insight remained within normal limits.  At 
time of the examination remained unemployed.  The examiner 
diagnosed PTSD, chronic, and assigned a GAF of 55, with 
medication.  The examiner further stated that without 
medication the veteran's GAF would be much worse, but that 
with medication the veteran was still able to take care of 
himself and of his home, notwithstanding his moderate 
difficulties with social functioning.  The examiner also 
offered the following:

The patient's quality of life is quite mundane and 
minimal at this point.  He pretty much stays home and to 
himself.  He tries to get out once in a while.  He does 
maintain contact with his family and with a couple of 
female friends.  The PTSD symptoms do arise three to 
four times a month, causing him some severe anxiety.  ... 
His prognosis is guarded.  It seems as though things 
have improved for him because of the effectiveness of 
the medication and also the effectiveness of the group 
therapy....

As reflected in the January 2004 SSOC, the RO subsequently 
continued the veteran's initial 30 percent evaluation for 
PTSD.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD is rated, under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent 
disabling from October 1998, and as 50 percent disabling from 
April 2002.  Under that diagnostic code, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.
  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

After careful review of the record in light of the above-
cited criteria, the Board finds that an initial evaluation in 
excess of 30 percent for PTSD, prior to November 1, 2001, is 
not warranted.    

The pertinent medical evidence of record includes the October 
2000 VA examination report, noting complaints of anxiety, 
anxiety attacks, recurrent nightmares, and irritability.  
However, on mental status examination, the veteran 
demonstrated no obsessive-compulsive behaviors, his speech 
was free of hesitancy, slowness or pressure, his thoughts 
reflected no disturbances in ideation or perception, his mood 
was anxious but did not suggest depression, he was alert with 
no signs of clouding of consciousness, and he was 
appropriately groomed and dressed.  At the time of the 
examination, the veteran was employed on a part time basis.  
The October 2000 examiner diagnosed generalized anxiety 
disorder and assigned a GAF of 61, and further stated that 
the veteran did not meet the clinical criteria at that time 
for a diagnosis of PTSD.  

Other pertinent medical evidence consists of records of 
ongoing treatment at the Manchester VAMC beginning in January 
1999, which documents the veteran's participation in a 
support group for Korean War veterans, his prescription for 
various medications, and a November 1999 VA mental health 
evaluation which noted an assessment of PTSD.  None of these 
sources of information contain a confirmed medical diagnosis 
of PTSD, nor do they include any discussion of the overall 
severity of the veteran's mental condition.     

In short, the veteran's actual psychiatric symptoms shown are 
indicative of no more than the 30 percent initial evaluation 
assigned by the RO.  Thus, the Board finds no basis for 
assignment of more than the initial 30 percent evaluation in 
excess of 30 percent for PTSD.   

As noted above, the RO granted a 50 percent rating n April 
Board finds, however, that since the date of a November 1, 
2001 VA examination, the veteran's psychiatric impairment has 
been consistent with the criteria for the 50 percent rating-
that is, his symptoms are indicative of occupational and 
social impairment with reduced reliability and productivity.  
The Board notes that while the RO granted a rating of 50 
percent from April 2002, such a rating is in fact appropriate 
from November 2001 based on the findings of the VA 
examination conducted that same month. 
 
The medical evidence of record indicates that on examination 
in November 2001, the veteran reported a continuation of 
symptoms of anxiety and recurrent nightmares, and in 
particular reported being "nervous all of the time."  He 
further stated that he avoided news broadcasts and other 
sources of information pertaining to violence or war because 
it reminded him of his experiences in service.  On mental 
status examination, the veteran's speech was hesitant, his 
mood was anxious and depressed, he displayed a restricted 
affect and a sense of a foreshortened future, his level of 
abstraction and insight was minimal, he had a bad temper, he 
experienced sleep problems, and he exhibited an exaggerated 
startle response.  There were no preoccupations or 
obsessions, no indications of depersonalization, 
derealization, or hallucinations, no suicidal or homicidal 
ideations, the veteran's thought processes were goal 
directed, the veteran's long and short term memory was 
commensurate with age, and his judgment appeared intact 
enough for management of his own finances.  While the veteran 
was still working part-time, he had recently lost a previous 
job, and the examiner also noted that the veteran's overall 
mental condition had caused him distress in social and 
occupational functioning for a number of years.  The examiner 
diagnosed the veteran with PTSD, chronic and moderate, and 
assigned a GAF of 55.

The Board also points out that the GAF of 55 assigned by the 
November 2001 examiner appears consistent with the assignment 
of a 50 percent rating from November 2001.  According to the 
DSM-IV, a GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the 
DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  
 
The Board thus finds that, from November 1, 2001, the 
veteran's overall disability picture, as reflected in the 
pertinent medical evidence of record, meets the criteria for 
a 50 percent evaluation.

However, the Board finds that the criteria for an evaluation 
in excess of 50 percent for PTSD since November 2001 have not 
been met at any point since the November 1. 2001.  As noted 
above, on examination in November 2001, the veteran had some 
symptoms of PTSD that included hesitant speech, anxious and 
depressed mood, sleep problems, and an exaggerated startle 
response.  However, the veteran displayed no obsessions, 
hallucinations, depersonalization, or suicidal or homicidal 
ideations.  His thought processes were also goal directed, 
his memory was commensurate with age, and his judgment was 
intact enough for management of his own finances.  The 
examiner diagnosed moderate PTSD.  

On examination in May 2002, the veteran displayed symptoms in 
addition to those previously noted of some hyperactivity 
during the examination, and of suicidal ideation on one or 
more instances over the past year, and furthermore the 
veteran was no longer working on a part-time basis.  Yet 
there were still no preoccupations or obsessions, and no 
indications of depersonalization, derealization, or 
hallucinations. Additionally, the veteran's thought processes 
remained goal directed, his judgment appeared intact enough 
for management of his own finances, his affect was not 
restricted and was appropriate to what he discussed with the 
examiner, and his level of abstraction and insight was now 
within normal limits.  The May 2002 examiner diagnosed the 
veteran as having severe PTSD; however, the examiner's 
characterization of the veteran's PTSD as "severe" is not 
on its own determinative as to the nature and extent of the 
veteran's condition, particularly where as here, the 
veteran's overall symptoms demonstrate a lesser degree of 
disability.  See 38 C.F.R. § 4.126(a) (2003).   

On VA examination in October 2003, the veteran continued to 
experience many of the previously noted symptoms of PTSD, 
however, the overall severity of the veteran's PTSD had 
decreased to some extent since the May 2002 examination.  On 
October 2003 examination, the veteran showed passive suicidal 
ideation but no homicidal ideation, normal speech, a mood 
that was both euthymic and at appropriate times depressed, 
and an appropriate affect.  There were no preoccupations or 
obsessions, no indications of depersonalization, 
derealization, or hallucinations, the veteran's thought 
process was logical and goal directed, and his level of 
abstraction and insight remained within normal limits.  The 
veteran at the time of the examination remained unemployed.  
The examiner diagnosed the veteran with PTSD, chronic, but 
did not note the veteran's PTSD condition as being either 
"moderate" or "severe" as in the November 2001 and May 
2002 examination reports, respectively.  The examiner 
additionally documented that the veteran's PTSD symptoms 
arose on the frequency of approximately three to four times a 
month, and that it appeared that the veteran's condition had 
recently improved to some degree as a result of medication 
and group therapy.  

As noted above, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, due to certain symptoms; however, the Board finds that 
those delineated symptoms are not characteristics of the 
veteran's disability, as reflected during the above-mentioned 
VA examinations.  The veteran has not been found to have 
suicidal ideation, obsessional rituals, impaired speech, or 
near continuous panic or depression that affects his ability 
to function independently; nor has he been shown to 
experience other symptoms characteristic of the 70 percent 
rating.  The extent and severity of the anxiety, sleep 
disturbances, hypervigilance, and other symptoms suffered by 
the veteran are more characteristic of the criteria for the 
50 percent rating.  

The Board also emphasizes that, given the actual psychiatric 
symptoms shown, the GAFs assigned pursuant to the above-
mentioned VA examinations do not provide a basis for an 
assignment of a higher evaluation from November 2001.  While, 
as stated above, GAF scores and the interpretations of those 
scores are without question important considerations in 
rating a psychiatric disability, the GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 
  
In this case, the veteran was assigned a GAF score of 55 on 
examination in November 2001, a score of 50 in May 2002, and 
score of 55 with medication in October 2003.  According to 
the DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  A GAF score 
of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social occupational or 
social functioning.  

The GAFs of 55 assigned pursuant to the November 2001 
examination, and of 55 with medication assigned at the 
October 2003 examination, are consistent with a moderate 
level of functioning, and are not indicative of occupational 
and social impairment with deficiencies in most areas.  The 
GAF of 50 assigned in May 2002 on its face suggests a serious 
impairment in functioning, however, the veteran's symptoms as 
reflected in the May 2002 examination report do not show such 
a degree of impairment.  For instance, there is no evidence 
of certain symptoms (such as suicidal ideation, obsessional 
rituals, or shoplifting) that, per the DSM-IV, are generally 
indicative of such a GAF between 41 and 50.  Also, the 
veteran does not have many friends, but is still involved 
with his family.  He is able to manage his own finances and 
to generally live on his own without the regular assistance 
of others.  

Thus, the Board finds that the record presents no basis for 
assignment of a schedular evaluation greater than the current 
50 percent for PTSD, since November 2001.  As the criteria 
for at least the next higher, 70 percent, evaluation are not 
met, it logically follows that the criteria for the maximum 
100 percent rating likewise are not met. 
 
Additionally, the Board finds that there is no showing that 
at any point since the effective date of the grant of service 
connection, the veteran's PTSD has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(cited to in the April 2003 SOC).  On VA examination in 
October 2000, and again in November 2001, it was noted that 
the veteran was employed on a part-time basis.  Subsequently, 
during the VA examinations in May 2002 and October 2003, as 
well as during the October 2003 hearing, the veteran noted 
that he was unemployed.  However, the disability under 
consideration has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating at each stage), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In particular, while the veteran's employment 
history as reported at several VA examinations included two 
instances in which the veteran had to leave a job because of 
irritability around others in the workplace, there is no 
indication from the evidence of record that the veteran was 
unable to carry out job-related tasks, or that he could not 
maintain a job position in other workplace settings.  
Moreover, the statement by the May 2002 VA examiner that the 
veteran was unable to work due to irritability and difficulty 
in being around people, does not, in and of itself, entitle 
the veteran to a higher evaluation on an extra-schedular 
basis, particularly when as discussed above, that physician's 
statement is considered in light of the actual symptoms the 
veteran has manifested since the effective date of the grant 
of service connection.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the criteria for an initial 
evaluation in excess of 30 percent from October 6, 1998 
through October 31, 2001 are not met; and the criteria for a 
50 percent, but no higher evaluation from November 1, 2001 to 
the present are met.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine with respect 
to all time periods for which it has denied an increased 
evaluation; however, as the preponderance of the evidence is 
against the veteran's claim during these time periods, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD, from 
October 6, 1998 to October 31, 2001, is denied.

An evaluation of 50 percent for PTSD, from November 1, 2001, 
is granted.

An evaluation in excess of 50 percent for PTSD, from November 
1, 2001, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




